Citation Nr: 0638546	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-08 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gunshot wound 
scar of the right knee.

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service from January 1968 to 
October 1969.

This matter is before the Board on appeal from a September 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  

This matter was remanded by the Board in May 2006 so that 
additional development actions could be accomplished, 
including notice to the veteran of the pertinent statutes and 
regulations governing dental claims and notice of the 
evidence required to substantiate a claim of service 
connection for a gunshot wound scar of the right knee.  The 
requested development has not been completed.  

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand is necessary to ensure that all due 
process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be furnished with 
notice of the information and evidence 
required to substantiate a claim for 
service connection for a gunshot wound 
scar of the right knee.  This notice 
should inform the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate claims 
for service connection for a gunshot wound 
scar of the right knee, (2) the 
information and evidence that VA will seek 
to provide, (3) the information and 
evidence that the veteran is expected to 
provide.  This notice must also request 
the veteran to provide any evidence in his 
possession that pertains to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b)(1).

2.  The veteran should be furnished with 
notice of the information and evidence 
required to substantiate a claim for 
service connection for a dental disorder, 
to include for the purpose of obtaining VA 
outpatient treatment.  This notice should 
inform the veteran of (1) the information 
and evidence not of record that is 
necessary to substantiate claims for 
service connection for a gunshot wound 
scar of the right knee, (2) the 
information and evidence that VA will seek 
to provide, (3) the information and 
evidence that the veteran is expected to 
provide.  This notice must also request 
the veteran to provide any evidence in his 
possession that pertains to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b)(1).	

3.  Thereafter, the RO should then 
readjudicate the claims for service 
connection for a gunshot wound scar of the 
right knee and service connection for a 
dental condition.   If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case, to include the provisions of 18 
U.S.C.A. § 1712,  38 C.F.R. §§ 3.381, 
4.150, 17.161 and 17.162,  and be afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


